990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John HARRISON, Petitioner,v.Lawrence ROGERS Director, OWCP U.S. Department of LaborandBarrett Smith, Inc., Zurich American Insurance Company andEmployer/Carrier Morrison Knudesen Co. andArgonaut Ins. Co., Respondents.
No. 92-1250.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1993.Rehearing En Banc Denied June 2, 1993.Motions and Rehearing Denied June 2, 1993.

Before MIKVA, Chief Judge, and WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on a petition for review of orders of the Benefits Review Board and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review of the orders of the Benefits Review Board dated May 22 and September 23, 1991 be denied.   The administrative law judge's findings of fact are supported by substantial evidence, and the Benefits Review Board adhered to the applicable standard of review and did not commit any errors of law.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.

ORDER

4
June 2, 1993.


5
The following petitions and motions, all filed by petitioner, are presently before the court:


6
1.  Petition for rehearing (filed April 29, 1993)


7
2.  Motion for reconsideration, amendment and clarification (filed March 9, 1993)


8
3.  Motion for reconsideration, amendment and clarification (filed March 12, 1993)


9
4.  Motion to correct and add exhibits; (filed March 25, 1993)


10
5.  Motion for reconsideration (filed March 25, 1993)


11
6.  Motion for reconsideration and Amendment (filed April 6, 1993)


12
7.  Motion for extension of time and to stay mandate (filed April 15, 1993)


13
Upon consideration of all of the foregoing, it is


14
Ordered, by the Court, that the petition for rehearing is denied.  It is


15
Further Ordered, by the Court, that all of the listed motions are denied.